Name: Regulation (EU) NoÃ 913/2010 of the European Parliament and of the Council of 22Ã September 2010 concerning a European rail network for competitive freight Text with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  land transport;  organisation of transport
 Date Published: nan

 20.10.2010 EN Official Journal of the European Union L 276/22 REGULATION (EU) No 913/2010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 September 2010 concerning a European rail network for competitive freight (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Within the framework of the European Union new Strategy for jobs and growth, the creation of an internal rail market, in particular with regard to freight transport, is an essential factor in making progress towards sustainable mobility. (2) Council Directive 91/440/EEC of 29 July 1991 on the development of the Community's railways (4) and Directive 2001/14/EC of the European Parliament and of the Council of 26 February 2001 on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure (5) have been important steps in the creation of the internal rail market. (3) In order to be competitive with other modes of transport, international and national rail freight services, which have been opened up to competition since 1 January 2007, must be able to benefit from a good quality and sufficiently financed railway infrastructure, namely, one which allows freight transport services to be provided under good conditions in terms of commercial speed and journey times and to be reliable, namely, that the service it provides actually corresponds to the contractual agreements entered into with the railway undertakings. (4) Although the opening of the rail freight market has made it possible for new operators to enter the rail network, market mechanisms have not been and are not sufficient to organise, regulate and secure rail freight traffic. To optimise the use of the network and ensure its reliability it is useful to introduce additional procedures to strengthen cooperation on allocation of international train paths for freight trains between infrastructure managers. (5) In this context, the establishment of international rail corridors for a European rail network for competitive freight on which freight trains can run under good conditions and easily pass from one national network to another would allow for improvements in the conditions of use of the infrastructure. (6) In order to establish international rail corridors for a European rail network for competitive freight, the initiatives already taken in terms of railway infrastructure show that the establishment of international corridors, which meet specific needs in one or more clearly identified segments of the freight market, is the most appropriate method. (7) This Regulation should, unless otherwise provided, be without prejudice to the rights and obligations of infrastructure managers set out in Directive 91/440/EEC and Directive 2001/14/EC and, where relevant, allocation bodies as referred to in Article 14(2) of Directive 2001/14/EC. Those acts remain in force, including in respect of provisions which affect freight corridors. (8) The establishment of a freight corridor should take into account, where appropriate, the need for better interconnections with the rail infrastructure of European third countries. (9) The design of freight corridors should seek to ensure continuity along the corridors by enabling the required interconnections between existing railway infrastructure. (10) The implementation of international rail freight corridors forming a European rail network for competitive freight should be conducted in a manner consistent with the trans-European Transport Network (TEN-T) and/or the European Railway Traffic Management System (ERTMS) corridors. To that end, the coordinated development of the networks is necessary, and in particular as regards the integration of the international corridors for rail freight into the existing TEN-T and the ERTMS corridors. Furthermore, harmonising rules relating to those freight corridors should be established at Union level. Projects aimed at reducing noise from freight trains should be encouraged. If necessary, the establishment of those corridors should be supported financially within the framework of the TEN-T, research and Marco Polo programmes, and other Union policies and funds, such as the European Regional Development Fund or the Cohesion Fund as well as the European Investment Bank. (11) Within the framework of a freight corridor, good coordination between the Member States and the infrastructure managers concerned should be ensured, sufficient priority should be given to rail freight traffic, effective and adequate links to other modes of transport should be set up and conditions should be created which are favourable to the development of competition between rail freight service providers. (12) Further to the freight corridors set up in accordance with Article 3, the establishment of additional freight corridors should be examined and approved at Union level in accordance with clearly defined transparent procedures and criteria which allow Member States and infrastructure managers sufficient decision-making and management scope so that they can take into account existing initiatives for special corridors, e.g. ERTMS, RailNetEurope (RNE) and TEN-T, and take measures adapted to their specific needs. (13) In order to stimulate coordination between the Member States and the infrastructure managers and to provide continuity along the corridor, an appropriate governance structure for each freight corridor should be established, taking into account the need to avoid duplication with already existing governance structures. (14) In order to meet market needs, the methods for establishing a freight corridor should be presented in an implementation plan, which should include identifying and setting a schedule for measures which would improve the performance of rail freight. Furthermore, to ensure that planned or implemented measures for the establishment of a freight corridor meet the needs or expectations of all of the users of the freight corridor, the applicants likely to use the freight corridor must be regularly consulted in accordance with procedures defined by the management board. (15) The development of intermodal freight terminals should also be considered necessary to support the establishment of rail freight corridors in the Union. (16) In order to guarantee the consistency and continuity of the infrastructure capacities available along the freight corridor, investment in the freight corridor should be coordinated between Member States and the infrastructure managers concerned, as well as, where appropriate, between Member States and European third countries, and planned in a way which meets, subject to economic viability, the needs of the freight corridor. The schedule for carrying out the investment should be published to ensure that applicants who may operate in the corridor are well informed. The investment should include projects relating to the development of interoperable systems and the increase in capacity of the trains. (17) For the same reasons, all the works on infrastructure and its equipment that would restrict available capacity on the freight corridor should also be coordinated at the level of the freight corridor and be the subject of updated publications. (18) In order to facilitate requests for infrastructure capacities for international rail freight services, it is appropriate to designate or establish a one-stop shop for each freight corridor. For this, existing initiatives should be built upon, in particular those undertaken by RNE, a body which acts as a coordination tool for the infrastructure managers and provides a number of services to international freight undertakings. (19) The management of freight corridors should also include procedures for the allocation of the infrastructure capacity for international freight trains running on such corridors. Those procedures should recognise the need for capacity of other types of transport, including passenger transport. (20) To ensure that the railway infrastructure is better used, the operation of that infrastructure and the terminals along the freight corridor need to be coordinated. (21) Priority rules may also mean priority targets depending on the situation in the respective Member State. (22) Freight trains running on the freight corridor should be able to enjoy, as far as possible, sufficient punctuality in the event of disturbance with regard to the needs of all types of transport. (23) In order to promote the development of competition between providers of rail freight services on the freight corridor, applicants other than railway undertakings or their groupings should be allowed to request infrastructure capacity on the freight corridors. (24) In order to evaluate objectively the benefits of the measures aimed at the establishment of the freight corridor, the performance of the rail freight services along the freight corridor should be monitored and quality reports should be published regularly. The evaluation of the performance should include the outcome of satisfaction surveys of the users of the freight corridor. (25) In order to ensure non-discriminatory access to international rail services, it is necessary to ensure efficient coordination between the regulatory bodies with regard to the different networks covered by the freight corridor. (26) To facilitate access to information concerning the use of all the main infrastructure on the freight corridor and to guarantee non-discriminatory access to that corridor, the management board should draw up, regularly update and publish a document containing all of this information. (27) Since the objective of this Regulation, namely the establishment of a European rail network for competitive freight made up of freight corridors, cannot be sufficiently achieved by the Member States alone and can therefore by reason of its scale and effects be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (28) Fair rules based on cooperation between the infrastructure managers, who must provide a quality service to freight undertakings within the framework of an international rail corridor, should be introduced in respect of the coordination of investment and the management of capacities and traffic. (29) As international trains need to run itineraries combining several corridors, as defined in this Regulation, the infrastructure managers of several corridors may also coordinate their activities in order to ensure, on the corridors concerned, the availability of capacity, fluid movements and a coherent application of priority rules to the different types of traffic in the event of disturbance. (30) The aim of this Regulation is to improve the efficiency of rail freight transport relative to other modes of transport. Coordination should be ensured between Member States and infrastructure managers in order to guarantee the most efficient functioning of freight corridors. To allow this, operational measures should be taken in parallel with investments in infrastructure and in technical equipment such as ERTMS that should aim at increasing rail freight capacity and efficiency. (31) The implementation of the rules on the establishment and modification of the freight corridors and on the exemptions granted to the Member States needs to be achieved under uniform conditions in order to ensure the compliance of the proposals for the establishment of freight corridors with the criteria set out in this Regulation and should therefore be conferred upon the Commission. In accordance with Article 291 of the Treaty on the Functioning of the European Union, rules and general principles concerning mechanisms for the control by Member States of the Commissions exercise of implementing powers shall be laid down in advance by means of a regulation adopted in accordance with the ordinary legislative procedure. Pending the adoption of that regulation, Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (6) continues to apply, with the exception of the regulatory procedure with scrutiny, which is not applicable, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL Article 1 Purpose and scope 1. This Regulation lays down rules for the establishment and organisation of international rail corridors for competitive rail freight with a view to the development of a European rail network for competitive freight. It sets out rules for the selection, organisation, management and the indicative investment planning of freight corridors. 2. This Regulation shall apply to the management and use of railway infrastructure included in freight corridors. Article 2 Definitions 1. For the purposes of this Regulation, the definitions laid down in Article 2 of Directive 2001/14/EC shall apply. 2. In addition to the definitions referred to in paragraph 1: (a) freight corridor means all designated railway lines, including railway ferry lines, on the territory of or between Member States, and, where appropriate, European third countries, linking two or more terminals, along a principal route and, where appropriate, diversionary routes and sections connecting them, including the railway infrastructure and its equipment and relevant rail services in accordance with Article 5 of Directive 2001/14/EC; (b) implementation plan means the document presenting the means and the strategy that the parties concerned intend to implement in order to develop over a specified period the measures which are necessary and sufficient to establish the freight corridor; (c) terminal means the installation provided along the freight corridor which has been specially arranged to allow either the loading and/or the unloading of goods onto/from freight trains, and the integration of rail freight services with road, maritime, river and air services, and either the forming or modification of the composition of freight trains; and, where necessary, performing border procedures at borders with European third countries. CHAPTER II DESIGNATION AND GOVERNANCE OF THE INTERNATIONAL RAIL CORRIDORS FOR COMPETITIVE FREIGHT Article 3 Designation of initial freight corridors The Member States referred to in the Annex shall make operational by the dates set out therein the initial freight corridors set out in the Annex. The Member States concerned shall inform the Commission about the establishment of the freight corridors. Article 4 Criteria for further freight corridors The selection of further freight corridors referred to in Article 5 and the modification of freight corridors referred to in Article 6 shall take account of the following criteria: (a) the crossing by the freight corridor of the territory of at least three Member States, or of two Member States if the distance between the terminals served by the freight corridor is greater than 500 km; (b) the consistency of the freight corridor with the TEN-T, the ERTMS corridors and/or the corridors defined by RNE; (c) the integration of TEN-T priority projects (7) into the freight corridor; (d) the balance between the socio-economic costs and benefits stemming from the establishment of the freight corridor; (e) the consistency of all of the freight corridors proposed by the Member States in order to set up a European rail network for competitive freight; (f) the development of rail freight traffic and major trade flows and goods traffic along the freight corridor; (g) if appropriate, better interconnections between Member States and European third countries; (h) the interest of the applicants in the freight corridor; (i) the existence of good interconnections with other modes of transport, in particular due to an adequate network of terminals, including in maritime and inland ports. Article 5 Selection of further freight corridors 1. Each Member State with a rail border with another Member State shall participate in the establishment of at least one freight corridor, unless this obligation has already been met under Article 3. 2. Notwithstanding paragraph 1, Member States shall, upon request from a Member State, participate in the establishment of the freight corridor as referred to in that paragraph or the prolongation of an existing corridor, in order to allow a neighbouring Member State to fulfil its obligation under that paragraph. 3. Without prejudice to the obligations of Member States under Article 7 of Directive 91/440/EEC, where a Member State considers, after having provided a socio-economic analysis, that the establishment of a freight corridor would not be in the interest of the applicants likely to use the freight corridor or would not bring significant socio-economic benefits or would cause a disproportionate burden, the Member State concerned shall not be obliged to participate as referred to in paragraphs 1 and 2 of this Article, subject to a decision of the Commission acting in accordance with the advisory procedure referred to in Article 21(2). 4. A Member State shall not be obliged to participate as referred to in paragraphs 1 and 2 if it has a rail network which has a track gauge which is different from that of the main rail network within the Union. 5. The establishment of a freight corridor shall be proposed by the Member States concerned. For this purpose they shall send jointly to the Commission a letter of intent including a proposal drawn up after consultation of the infrastructure managers and applicants concerned, taking into account the criteria set out in Article 4. In order to meet the obligation under paragraphs 1 and 2, the Member States concerned shall send jointly to the Commission a letter of intent by 10 November 2012. 6. The Commission shall examine the proposals for the establishment of a freight corridor as referred to in paragraph 5 and, in accordance with the regulatory procedure referred to in Article 21(3), adopt a decision on the compliance of such a proposal with this Article at the latest 9 months after submission of the proposal. 7. The Member States concerned shall establish the freight corridor at the latest two years after the decision of the Commission referred to in paragraph 6. Article 6 Modification of further freight corridors 1. The freight corridors referred to in Article 5 may be modified on the basis of a joint proposal by the Member States concerned to the Commission after consulting the infrastructure managers and applicants concerned. 2. The Commission shall, in accordance with the regulatory procedure referred to in Article 21(3), adopt a decision on the proposal taking into account the criteria set out in Article 4. Article 7 Reconciliation When two or more Member States concerned do not agree on the establishment or modification of a freight corridor, and with regard to the railway infrastructure located on their territory, the Commission, at the request of one of the Member States concerned, shall consult the Committee referred to in Article 21 on this matter. The opinion of the Commission shall be sent to the Member States concerned. The Member States concerned shall take this opinion into account in order to find a solution and shall take a decision on the basis of mutual consent. Article 8 Governance of freight corridors 1. For each freight corridor, Member States concerned shall establish an executive board responsible for defining the general objectives of the freight corridor, supervising and taking the measures as expressly provided for in paragraph 7 of this Article, and in Articles 9 and 11, Article 14(1) and Article 22. The executive board shall be composed of representatives of the authorities of the Member States concerned. 2. For each freight corridor, the infrastructure managers concerned and, where relevant, the allocation bodies as referred to in Article 14(2) of Directive 2001/14/EC, shall establish a management board responsible for taking the measures as expressly provided for in paragraphs 5, 7, 8 and 9 of this Article, and in Articles 9 to 12, Article 13(1), Article 14(2), (6) and (9), Article 16(1), Article 17(1) and Articles 18 and 19 of this Regulation. The management board shall be composed of the representatives of the infrastructure managers. 3. The Member States and infrastructure managers concerned by a freight corridor shall cooperate within the boards referred to in paragraphs 1 and 2 to ensure the development of the freight corridor in accordance with its implementation plan. 4. The executive board shall take its decisions on the basis of mutual consent of the representatives of the authorities of the Member States concerned. 5. The management board shall take its decisions, including decisions regarding its legal status, the establishment of its organisational structure, resources and staffing, on the basis of mutual consent of the infrastructure managers concerned. The management board may be an independent legal entity. It may take the form of a European economic interest grouping within the meaning of Council Regulation (EEC) No 2137/85 of 25 July 1985 on the European Economic Interest Grouping (EEIG) (8). 6. The responsibilities of the executive and management boards shall be without prejudice to the independence of infrastructure managers as provided for in Article 4(2) of Directive 91/440/EEC. 7. The management board shall set up an advisory group made up of managers and owners of the terminals of the freight corridor including, where necessary, sea and inland waterway ports. This advisory group may issue an opinion on any proposal by the management board which has direct consequences for investment and the management of terminals. It may also issue own-initiative opinions. The management board shall take any of these opinions into account. In the event of disagreement between the management board and the advisory group, the latter may refer the matter to the executive board. The executive board shall act as an intermediary and provide its opinion in due time. The final decision however shall be taken by the management board. 8. The management board shall set up a further advisory group made up of railway undertakings interested in the use of the freight corridor. This advisory group may issue an opinion on any proposal by the management board which has consequences for these undertakings. It may also issue own-initiative opinions. The management board shall take any of these opinions into account. 9. The management board shall coordinate in accordance with national and European deployment plans the use of interoperable IT applications or alternative solutions that may become available in the future to handle requests for international train paths and the operation of international traffic on the freight corridor. Article 9 Measures for implementing the freight corridor plan 1. The management board shall draw up an implementation plan at the latest 6 months before making the freight corridor operational and shall submit it for approval to the executive board. This plan shall include: (a) a description of the characteristics of the freight corridor, including bottlenecks, and the programme of measures necessary for creating the freight corridor; (b) the essential elements of the study referred to in paragraph 3; (c) the objectives for the freight corridors, in particular in terms of performance of the freight corridor expressed as the quality of the service and the capacity of the freight corridor in accordance with the provisions of Article 19; (d) the investment plan referred to in Article 11; and (e) the measures to implement the provisions of Articles 12 to 19. 2. The management board shall periodically review the implementation plan taking into account progress made in its implementation, the rail freight market on the freight corridor and performance measured in accordance with the objectives referred to in point (c) of paragraph 1. 3. The management board shall carry out and periodically update a transport market study relating to the observed and expected changes in the traffic on the freight corridor, as a consequence of its being established, covering the different types of traffic, both regarding the transport of freight and the transport of passengers. This study shall also review, where necessary, the socio-economic costs and benefits stemming from the establishment of the freight corridor. 4. The implementation plan shall take into account the development of terminals to meet the needs of rail freight running on the freight corridor, in particular by acting as intermodal nodes along the freight corridors. 5. The management board shall, as appropriate, take measures to cooperate with regional and/or local administrations in respect of the implementation plan. Article 10 Consulting applicants The management board shall introduce consultation mechanisms with a view to the proper participation of the applicants likely to use the freight corridor. In particular, it shall ensure that applicants are consulted before the implementation plan referred to in Article 9 is submitted to the executive board. CHAPTER III INVESTMENT IN THE FREIGHT CORRIDOR Article 11 Investment planning 1. The management board shall draw up and periodically review an investment plan, which includes details of indicative medium and long-term investment for infrastructure in the freight corridor, and shall submit it for approval to the executive board. This plan shall include: (a) the list of the projects foreseen for the extension, renewal or redeployment of railway infrastructure and its equipment along the freight corridor and the relevant financial requirements and sources of finance; (b) a deployment plan relating to the interoperable systems along the freight corridor which satisfies the essential requirements and the technical specifications for interoperability which apply to the network as defined in Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (9). This deployment plan shall be based on a cost-benefit analysis of the use of interoperable systems; (c) a plan for the management of the capacity of freight trains which may run on the freight corridor, which includes removing the identified bottlenecks. This plan may be based on improving speed management and on increasing the length, loading gauge, and load hauled or axle load authorised for the trains running on the freight corridor; and (d) where applicable, reference to the contribution of the Union envisaged under financial programmes of the Union. 2. The application of this Regulation shall be without prejudice to the competence of the Member States regarding planning of and funding for rail infrastructure. Article 12 Coordination of works The management board shall coordinate and ensure the publication in one place, in an appropriate manner and timeframe, of their schedule for carrying out all the works on the infrastructure and its equipment that would restrict available capacity on the freight corridor. CHAPTER IV MANAGEMENT OF THE FREIGHT CORRIDOR Article 13 One-stop shop for application for infrastructure capacity 1. The management board for a freight corridor shall designate or set up a joint body for applicants to request and to receive answers, in a single place and in a single operation, regarding infrastructure capacity for freight trains crossing at least one border along the freight corridor (hereinafter referred to as a one-stop shop). 2. The one-stop shop shall, as a coordination tool, also provide basic information concerning the allocation of the infrastructure capacity, including the information referred in Article 18. It shall display infrastructure capacity available at the time of request and its characteristics in accordance with pre-defined parameters, such as speed, length, loading gauge or axle load authorised for trains running on the freight corridor. 3. The one-stop shop shall take a decision with regard to applications for pre-arranged train paths specified in Article 14(3) and for the reserve capacity specified in Article 14(5). It shall allocate the capacity in line with rules regarding capacity allocation as set out in Directive 2001/14/EC. It shall inform the competent infrastructure managers of these applications and the decision taken without delay. 4. For any request of infrastructure capacity which cannot be met pursuant to paragraph 3, the one-stop shop shall forward the application for infrastructure capacity without any delay to the competent infrastructure managers and, where relevant, the allocation bodies as referred to in Article 14(2) of Directive 2001/14/EC, who shall take a decision on that application in accordance with Article 13 and Chapter III of that Directive and communicate this decision to the one-stop shop for further processing. 5. The activities of the one-stop shop shall be carried out in a transparent and non-discriminatory manner. To this end a register shall be kept which shall be made freely available to all interested parties. It shall contain the dates of the requests, names of the applicants, details of documentation supplied and of incidents which have occurred. These activities shall be subject to the control of the regulatory bodies in accordance with Article 20. Article 14 Capacity allocated to freight trains 1. The executive board shall define the framework for the allocation of the infrastructure capacity on the freight corridor in accordance with Article 14(1) of Directive 2001/14/EC. 2. The management board shall evaluate the need for capacity to be allocated to freight trains running on the freight corridor taking into account the transport market study referred to in Article 9(3) of this Regulation, the requests for infrastructure capacity relating to the past and present working timetables and the framework agreements. 3. On the basis of the evaluation specified in paragraph 2 of this Article, infrastructure managers of the freight corridor shall jointly define and organise international pre-arranged train paths for freight trains following the procedure referred to in Article 15 of Directive 2001/14/EC recognising the need for capacity of other types of transport, including passenger transport. They shall facilitate journey times, frequencies, times of departure and destination and routings suitable for freight transport services with a view to increasing the transport of goods by freight trains running on the freight corridor. These pre-arranged train paths shall be published not later than 3 months before the final date for receipt of requests for capacity referred to in Annex III to Directive 2001/14/EC. The infrastructure managers of several freight corridors may, if necessary, coordinate international prearranged train paths offering capacity on the freight corridors concerned. 4. These pre-arranged train paths shall be allocated first to freight trains which cross at least one border. 5. Infrastructure managers shall, if justified by market need and the evaluation as referred to in paragraph 2 of this Article, jointly define the reserve capacity for international freight trains running on the freight corridors recognising the need for capacity of other types of transport, including passenger transport and keep this reserve available within their final working timetables to allow for a quick and appropriate response to ad hoc requests for capacity as referred to in Article 23 of Directive 2001/14/EC. This capacity shall be reserved until the time limit before its scheduled time as decided by the management board. This time limit shall not exceed 60 days. 6. The management board shall promote coordination of priority rules relating to capacity allocation on the freight corridor. 7. Infrastructure managers may include in their conditions of use a fee for train paths that are allocated but ultimately not used. The level of this fee shall be appropriate, dissuasive and effective. 8. Save in the case of force majeure, including urgent and unforeseeable safety-critical work, a train path allocated to a freight operation pursuant to this Article may not be cancelled less than 2 months before its scheduled time in the working timetable if the applicant concerned does not give its approval for such cancellation. In such a case the infrastructure manager concerned shall make an effort to propose to the applicant a train path of an equivalent quality and reliability which the applicant has the right to accept or refuse. This provision shall be without prejudice to any rights the applicant may have under an agreement as referred to in Article 19(1) of Directive 2001/14/EC. In any case, the applicant may refer the matter to the regulatory body referred to in Article 20 of this Regulation. 9. The management board of the freight corridor and the advisory group referred to in Article 8(7) shall put in place procedures to ensure optimal coordination of the allocation of capacity between infrastructure managers, both for requests as referred to in Article 13(1) and for requests received by infrastructure managers concerned. This shall also take account of access to terminals. 10. In paragraphs 4 and 9 of this Article, references to infrastructure managers shall include, where relevant, allocation bodies as referred to in Article 14(2) of Directive 2001/14/EC. Article 15 Authorised applicants Notwithstanding Article 16(1) of Directive 2001/14/EC, applicants other than railway undertakings or the international groupings that they make up, such as shippers, freight forwarders and combined transport operators, may request international pre-arranged train paths specified in Article 14(3) and the reserve capacity specified in Article 14(5). In order to use such a train path for freight transport on the freight corridor these applicants shall appoint a railway undertaking to conclude an agreement with the infrastructure manager in accordance with Article 10(5) of Directive 91/440/EEC. Article 16 Traffic management 1. The management board of the freight corridor shall put in place procedures for coordinating traffic management along the freight corridor. The management boards of connected freight corridors shall put in place procedures for coordinating traffic along such freight corridors. 2. The infrastructure managers of the freight corridor and the advisory group referred to in Article 8(7) shall put in place procedures to ensure optimal coordination between the operation of the railway infrastructure and the terminals. Article 17 Traffic management in the event of disturbance 1. The management board shall adopt common targets for punctuality and/or guidelines for traffic management in the event of disturbance to train movements on the freight corridor. 2. Each infrastructure manager concerned shall draw up priority rules for the management between the different types of traffic in the part of the freight corridors within the responsibility of that infrastructure manager in accordance with the common targets and/or guidelines referred to in paragraph 1 of this Article. Those priority rules shall be published in the network statement referred to in Article 3 of Directive 2001/14/EC. 3. The principles for establishing the priority rules shall at least provide that the train path referred to in Article 14(3) and (4) allocated to freight trains which comply with their scheduled time in the working timetable shall not be modified, as far as possible. The principles for establishing the priority rules shall aim at minimising the overall network recovery time with regard to the needs of all types of transport. For this purpose, infrastructure managers may coordinate the management between the different types of traffic along several freight corridors. Article 18 Information on the conditions of use of the freight corridor The management board shall draw up, regularly update and publish a document containing: (a) all the information contained in the network statement for national networks regarding the freight corridor, drawn up in accordance with the procedure set out in Article 3 of Directive 2001/14/EC; (b) the list and characteristics of terminals, in particular information concerning the conditions and methods of accessing the terminals; (c) the information concerning the procedures referred to in Articles 13 to 17 of this Regulation; and (d) the implementation plan. Article 19 Quality of service on the freight corridor 1. The management board of the freight corridor shall promote compatibility between the performance schemes along the freight corridor, as referred to in Article 11 of Directive 2001/14/EC. 2. The management board shall monitor the performance of rail freight services on the freight corridor and publish the results of this monitoring once a year. 3. The management board shall organise a satisfaction survey of the users of the freight corridor and shall publish the results of it once a year. Article 20 Regulatory bodies 1. The regulatory bodies referred to in Article 30 of Directive 2001/14/EC shall cooperate in monitoring the competition in the rail freight corridor. In particular, they shall ensure non-discriminatory access to the corridor and shall be the appeal bodies provided for under Article 30(2) of that Directive. They shall exchange the necessary information obtained from infrastructure managers and other relevant parties. 2. Member States, in order to foster free and fair competition on the freight corridors, shall endeavour to establish a comparable regulatory level. Regulatory bodies shall be easily accessible to the market players, and shall be able to take decisions independently and efficiently. 3. In the event of a complaint to a regulatory body from an applicant regarding international rail freight services, or within the framework of an own-initiative investigation by a regulatory body, this regulatory body shall consult the regulatory bodies of all other Member States through which the international train path for freight train concerned runs and request all necessary information from them before taking its decision. 4. The regulatory bodies consulted under paragraph 3 shall provide all the information that they themselves have the right to request under their national legislation to the regulatory body concerned. This information may only be used for the purpose of the handling of the complaint or the investigation referred to in paragraph 3. 5. The regulatory body receiving the complaint or having initiated the own-initiative investigation shall transfer relevant information to the regulatory body responsible in order for that body to take measures regarding the parties concerned. 6. Any associated representatives of infrastructure managers as referred to in Article 15(1) of Directive 2001/14/EC shall ensure provision, without delay, of all the information necessary for the purpose of the handling of the complaint or the investigation referred to in paragraph 3 of this Article and requested by the regulatory body of the Member State in which the associated representative is located. This regulatory body shall be entitled to transfer such information regarding the international train path concerned to the regulatory bodies mentioned in paragraph 3 of this Article. CHAPTER V FINAL PROVISIONS Article 21 Committee procedure 1. The Commission shall be assisted by the Committee referred to in Article 11a of Directive 91/440/EEC. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 3 months. Article 22 Monitoring implementation Every two years from the time of the establishment of a freight corridor, the executive board referred to in Article 8(1) shall present to the Commission the results of the implementation plan for that corridor. The Commission shall analyse those results and notify the Committee referred to in Article 21 of its analysis. Article 23 Report The Commission shall periodically examine the application of this Regulation. It shall submit a report to the European Parliament and the Council, for the first time by 10 November 2015, and every three years thereafter. Article 24 Transitional measures This Regulation shall not apply to the Republic of Cyprus and Malta for as long as no railway system is established within their territory. Article 25 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 22 September 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 317, 23.12.2009, p. 94. (2) OJ C 79, 27.3.2010, p. 45. (3) Position of the European Parliament of 23 April 2009 (OJ C 184 E, 8.7.2010, p. 354), position of the Council at first reading of 22 February 2010 (OJ C 114 E, 4.5.2010, p. 1), position of the European Parliament of 15 June 2010 (not yet published in the Official Journal) and decision of the Council of 13 September 2010. (4) OJ L 237, 24.8.1991, p. 25. (5) OJ L 75, 15.3.2001, p. 29. (6) OJ L 184, 17.7.1999, p. 23. (7) See Annex III to Decision No 661/2010/EU of the European Parliament and of the Council of 7 July 2010 on Union guidelines for the development of the trans-European transport network (OJ L 204, 5.8.2010, p. 1). (8) OJ L 199, 31.7.1985, p. 1. (9) OJ L 191, 18.7.2008, p. 1. ANNEX List of initial freight corridors Member States Principal routes (1) Establishment of freight corridors: 1. NL, BE, DE, IT Zeebrugge-Antwerp/Rotterdam-Duisburg-[Basel]-Milan-Genoa By 10 November 2013 2. NL, BE, LU, FR Rotterdam-Antwerp-Luxembourg-Metz-Dijon-Lyon/[Basel] By 10 November 2013 3. SE, DK, DE, AT, IT Stockholm-MalmÃ ¶-Copenhagen-Hamburg-Innsbruck-Verona-Palermo By 10 November 2015 4. PT, ES, FR Sines-Lisbon/LeixÃ µes  Madrid-Medina del Campo/Bilbao/San Sebastian-Irun-Bordeaux-Paris/Le Havre/Metz Sines-Elvas/Algeciras By 10 November 2013 5. PL, CZ, SK, AT, IT, SI Gdynia-Katowice-Ostrava/Ã ½ilina-Bratislava/Vienna/Klagenfurt-Udine-Venice/ Trieste/ /Bologna/Ravenna/ Graz-Maribor-Ljubljana-Koper/Trieste By 10 November 2015 6. ES, FR, IT, SI, HU AlmerÃ ­a-Valencia/Madrid-Zaragoza/Barcelona-Marseille-Lyon-Turin-Milan-Verona-Padua/Venice-Trieste/Koper-Ljubljana-Budapest-Zahony (Hungarian-Ukrainian border) By 10 November 2013 7. CZ, AT, SK, HU, RO, BG, EL  Bucharest-Constanta Prague-Vienna/Bratislava-Budapest  Vidin-Sofia-Thessaloniki-Athens By 10 November 2013 8. DE, NL, BE, PL, LT Bremerhaven/Rotterdam/Antwerp-Aachen/Berlin-Warsaw-Terespol (Poland-Belarus border)/Kaunas By 10 November 2015 9. CZ, SK Prague-HornÃ ­ LideÃ -Ã ½ilina-KoÃ ¡ice-Ã ierna nad Tisou (Slovak/Ukrainian border) By 10 November 2013 (1) / means alternative routes. In line with the TEN-T priority projects, routes 4 and 6 should in the future be completed by Project 16, the Sines/Algeciras-Madrid-Paris freight axis which takes in the central Pyrenees crossing via a low elevation tunnel.